DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 6 and 8 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the distal end of a bone" in lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to a distal end of a bone.
Claim 6 recites the limitation "said fourth guide insert" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to at least a portion of the third guide insert.
In claim 6/I.2, the recitation of “said fourth guide insert” and “a fourth slit” makes the claim unclear and vague as for not specifying the structural correlation between the fourth slit in claim 6 and that in claim 5, and the fourth guide insert and the third guide insert, clarification is requested.
For the sake of examination, the fourth slit in claim 6 is interpreted as referring to that in claim 5, and the fourth guide insert in claim 6 is interpreted as referring to a portion of the third guide insert in claim 5.
Claim 8 recites the limitation "said third guide comprises" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the third guide insert.
Claim 9 recites the limitation "the distal end of a bone" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to a distal end of a bone.
Claim 9 recites the limitation "said third insert" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the third guide insert.
Claim 13 recites the limitation "said first insert guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the first guide insert.
Claim 14 recites the limitation "said second insert guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the second guide insert.
Claim 15 recites the limitation "said third insert guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the third guide insert.
Claim 16 recites the limitation "said third insert guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the third guide insert.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfson et al. (US Pub. 2016/0374692 A1).
Claims 17 – 20 , Wolfson discloses a cutting guide apparatus [¶1, Figs. 12 – 20], comprising:
a monolithic polymeric cutting block [at least a portion of cutting block 512 being formed from polymeric materials and defines a monolithic construct, ¶150] comprising: 
proximal and distal surfaces [defined by surfaces 520 and 522, ¶144]; 
at least one slot that traverses through said proximal and distal surfaces [slot 524]; 
at least one first guide insert positioned within said at least one slot [guide insert 528, Fig.15 and ¶144]; and
one or more pinholes that traverse through said proximal and distal surfaces [i.e. 560, 586 or 590, Figs. 13 - 14].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfson et al. (US Pub. 2016/0374692 A1) in view of Aker et al. (US Pub. 2009/0131942 A1).
Claim 1, Wolfson discloses an orthopedic cutting guide apparatus [¶1, Figs. 12 – 20], comprising:
a monolithic polymeric cutting block [at least a portion of cutting block 512 being formed from polymeric materials and defines a monolithic construct, ¶150] comprising: 
proximal and distal surfaces [defined by at least portions of surfaces 520 and 522, ¶144]; 
first slot and a guide surface that traverse substantially orthogonally through said proximal and distal surfaces [slot 524 and guide surface by 530]; 
third and fourth slots between said first slot and the guide surface that traverse diagonally through said proximal and distal surfaces [chamfered slots 536 are located between slot 524 and guide surface by 530], wherein said third slot and said fourth slot intersect between said proximal and distal surfaces [Fig.15 and ¶162]; 
a first guide insert positioned within said first slot [guide insert 528, Fig.15 and ¶144]; 
a second guide insert positioned on said guide surface [guide insert 534, Fig.15 and ¶145]; and 
a third guide insert positioned within said third slot [at least a portion of guide inert 552 and/or 554 being positioned within at least one of slots 536, Fig.15].  
Wolfson discloses the limitations of claim 1, as above, except for disclosing wherein the block has a second slot instead of the guide surface for the second insert to be positioned therein instead of being positioned thereon.
Aker teaches an analogous orthopedic cutting guide apparatus [Abstract, Fig. 95 and ¶443] comprising proximal and distal surfaces [3558 facing towards bone, and an opposite surface facing away from bone], first and second slots [3568 and 3574] configured to guide making anterior and posterior cuts into bone, and chamfered slots between the first and second slots [3570 and 3572].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wolfson and Aker, and construct the block of Wolfson having anterior and posterior slots in view of Aker to result in a block having a slot by 530 with insert 534 being positioned therein similar to slot 524 and insert 528. One would have been motivated to substitute a guide slot for a guide surface in order to provide the guide surface with a limiting boundary that prevent undesired movement of a guided cutting tool outside the boundary which may result in causing trauma to surrounding tissue.
Claims 2 – 8, the combination of Wolfson and Aker discloses the limitations of claim 1, as above, and further, Wolfson discloses (claim 2) one or more pinholes that traverse through said proximal and distal surfaces [i.e. 560, 586 or 590, Figs. 13 - 14]; (claim 3) one or more pins that pass through said one or more pinholes [i.e. 588, Fig. 17]; (claim 4) wherein said third guide insert is also positioned within said fourth slot [wherein at least a portion of insert 552 and/or 554 is positioned within another slot 536, defining fourth slot]; (claim 5) wherein said third guide insert comprises a third slit configured to allow for a posterior chamfered cut to the distal end of said bone and a fourth slit configured to allow for an anterior chamfered cut to the distal end of said bone [wherein the third insert defines third and fourth slits extending along planes 537 and 541, Fig.15]; (claim 6) wherein said fourth guide insert comprises a fourth slit configured to allow for an anterior chamfered cut to the distal end of said bone [wherein at least a portion of the third insert, defining a fourth guide insert, defines a fourth slit extending along planes 537 or 541, Fig.15]; (claim 7) a fourth guide insert positioned within said fourth slot [at least another portion of inert 552 and/or 554 being positioned within at least another one of slots 536, Fig.15]; (claim 8) wherein said first insert guide comprises a first slit configured to allow for a planar anterior cut to the distal end of said bone [wherein slit defined through insert 528 is capable of allowing planar cut], said second insert guide comprises a second slit configured to allow for a planar posterior cut to the distal end of said bone [wherein the guide surface 534, as modified in view of Aker above, defines a slit similar to that extending through insert 528 capable of allowing planar cut], and said third guide comprises a third slit configured to allow for a posterior chamfered cut to the distal end of said bone [at least a portion of guide inert 552 and/or 554, defining the third guide insert, has a slit extending along plane 537 or 541 capable of allowing chamfered cut].  
Claim 9, Wolfson discloses an orthopedic cutting guide apparatus [¶1, Figs. 12 – 20], comprising: 
a monolithic polymeric cutting block [at least a portion of cutting block 512 being formed from polymeric materials and defines a monolithic construct, ¶150] comprising: 
a proximal surface configured to engage with the distal end of a bone [defined by at least a portion of surface 522, ¶144]; 
a distal surface opposing said proximal surface and configured to engage with a cutting instrument [defined by at least a portion of surface 520, ¶144];  
opposing anterior and posterior surfaces substantially orthogonal with said proximal and distal surfaces [defined by at least portions of surfaces in the top – bottom direction of Figs. 13 – 14, with the understanding the term “substantially” is a relative term]; 
opposing medial and lateral surfaces adjacent to said anterior and posterior surfaces and substantially orthogonal with said proximal and distal surfaces [defined by at least portions of surfaces in the right - left direction of Figs. 13 – 14, with the understanding the term “substantially” is a relative term]; 
a first slot near said anterior surface that extends between said medial and lateral surfaces and traverses substantially orthogonally through said proximal and distal surfaces [slot 524]; 
a second guide surface near said posterior surface that extends between said medial and lateral surfaces and traverses substantially orthogonally through said proximal and distal surfaces [guide surface by 530]; 
a third slot between said first slot and said second guide surface that extends between said medial and lateral surfaces and traverses through said proximal and distal surfaces at a nonorthogonal angle [one of chamfered slots 536 being located between slot 524 and guide surface by 530]; 
a fourth slot between said first slot and said second guide surface that extends between said medial and lateral surfaces and traverses through said proximal and distal surfaces at a nonorthogonal angle [another one of chamfered slots 536 being located between slot 524 and guide surface by 530], wherein said third slot and said fourth slot intersect between said proximal and distal surfaces [Fig.15 and ¶162]; 
a first pinhole near said medial surface that traverses through said proximal and distal surfaces [i.e. 586 or 590, Figs. 13 - 14]; and 
a second pinhole near said lateral surface that traverses through said proximal and distal surfaces [i.e. 586 or 590, Figs. 13 - 14]; 
a first guide insert positioned within said first slot [guide insert 528, Fig.15 and ¶144]; 
a second guide insert positioned on said guide surface [guide insert 534, Fig.15 and ¶145]; and 
a third guide insert positioned within said third and fourth slots [at least portions of guide inert 552 and 554 being positioned within slots 536, Fig.15].  
Although, Wolfson does not explicitly disclose wherein said third insert is positioned nearer said distal surface than said proximal surface. It would have been a matter of design choice to one skilled in the art before the effective filing sate of the current application to secure the third guide insert nearer said distal surface than said proximal surface for performing a similar function, which is providing the cutting block with guiding slits extending along intersecting planes for guiding a cutting instrument to perform chamfered cut in a bone, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing the cutting block with guiding slits extending along intersecting planes for guiding a cutting instrument to perform chamfered cut in a bone. In re Dailey and Eilers, 149 USPQ 47 (1966).
Wolfson discloses the limitations of claim 1, as above, except for disclosing wherein the block has a second slot instead of the guide surface for the second insert to be positioned therein instead of being positioned thereon.
Aker teaches an analogous orthopedic cutting guide apparatus [Abstract, Fig. 95 and ¶443] comprising proximal and distal surfaces [3558 facing towards bone, and an opposite surface facing away from bone], first and second slots [3568 and 3574] configured to guide making anterior and posterior cuts into bone, and chamfered slots between the first and second slots [3570 and 3572].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wolfson and Aker, and construct the block of Wolfson having anterior and posterior slots in view of Aker to result in a block having a slot by 530 with insert 534 being positioned therein similar to slot 524 and insert 528. One would have been motivated to substitute a guide slot for a guide surface in order to provide the guide surface with a limiting boundary that prevent undesired movement of a guided cutting tool outside the boundary which may result in causing trauma to surrounding tissue.
Claims 10 – 16, the combination of Wolfson and Aker discloses the limitations of claim 9, as above, and further, Wolfson discloses (claim 10) a third pinhole through said distal surface and substantially centered between said first and second pinholes [i.e. 560, Figs. 13 - 14]; (claim 11) a plurality of pins configured to pass through at least two of said pinholes [i.e. 588, Fig. 17]; (claim 12) wherein said third and fourth slots intersect along a midline between said anterior and posterior surfaces [slots 536 intersect each other, Fig. 15]; (claim 13) wherein said first insert guide comprises a first slit configured to allow for a planar anterior cut to the distal end of said bone that closely matches the geometry of an implant [wherein slit defined through insert 528 is capable of allowing planar cut]; (claim 14) wherein said second insert guide comprises a second slit configured to allow for a planar posterior cut to the distal end of said bone that closely matches the geometry of an implant [wherein the guide surface 534, as modified in view of Aker above, defines a slit similar to that extending through insert 528 capable of allowing planar cut]; (claim 15) wherein said third insert guide comprises a third slit configured to allow for a posterior chamfered cut to the distal end of said bone that closely matches the geometry of an implant [at least a portion of guide inert 552 and 554, defining the third guide insert, has a slit extending along plane 537 or 541 capable of allowing posterior chamfered cut]; (claim 16) wherein said third insert guide further comprises a fourth slit configured to allow for an anterior chamfered cut to the distal end of said bone that closely matches the geometry of an implant [at least a portion of guide inert 552 and 554, defining the third guide insert, has a slit extending along plane 537 or 541 capable of allowing anterior chamfered cut].  
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pub. 2014/0257305 A1) in view of Aker et al. (US Pub. 2009/0131942 A1).
Claims 1 and 9, Edwards discloses an orthopedic cutting guide apparatus [abstract, Figs. 1 – 7], comprising: 
a monolithic polymeric cutting block [at least a portion of cutting block 12 being formed from polymeric materials and defines a monolithic construct, ¶59 - ¶60] comprising: 
a proximal surface configured to engage with the distal end of a bone [defined by at least a portion of surface 22, ¶61]; 
a distal surface opposing said proximal surface and configured to engage with a cutting instrument [defined by at least a portion of surface 20, ¶61];  
opposing anterior and posterior surfaces substantially orthogonal with said proximal and distal surfaces [defined by at least portions of surfaces in the top - bottom direction of Fig. 3, with the understanding the term “substantially” is a relative term]; 
opposing medial and lateral surfaces adjacent to said anterior and posterior surfaces and substantially orthogonal with said proximal and distal surfaces [defined by at least portions of surfaces in the left - right direction of Fig. 3, with the understanding the term “substantially” is a relative term]; 
a first slot near said anterior surface that extends between said medial and lateral surfaces and traverses substantially orthogonally through said proximal and distal surfaces [slot 24]; 
a second guide surface near said posterior surface that extends between said medial and lateral surfaces and traverses substantially orthogonally through said proximal and distal surfaces [guide surface by 30]; 
a third slot between said first slot and said second guide surface that extends between said medial and lateral surfaces and traverses through said proximal and distal surfaces at a nonorthogonal angle [one of chamfered slots 36 being located between slot 24 and guide surface by 30]; 
a fourth slot between said first slot and said second guide surface that extends between said medial and lateral surfaces and traverses through said proximal and distal surfaces at a nonorthogonal angle [another one of chamfered slots 36 being located between slot 24 and guide surface by 30], wherein said third slot and said fourth slot intersect between said proximal and distal surfaces [Fig. 4]; 
a first pinhole near said medial surface that traverses through said proximal and distal surfaces [i.e. 86 or 90, Fig. 3]; and 
a second pinhole near said lateral surface that traverses through said proximal and distal surfaces [i.e. 86 or 90, Fig. 3]; 
a first guide insert positioned within said first slot [guide insert 28, Fig.4 and ¶74]; 
a second guide insert positioned on said guide surface [guide insert 34, Fig.4 and ¶74]; and 
a third guide insert positioned within said third and fourth slots [at least portions of guide inert 52 and 54 being positioned within slots 36, Fig.4]. 
Edwards does not explicitly disclose in the embodiment of [Fig.4] wherein said third insert is positioned nearer said distal surface than said proximal surface.
Edwards teaches in the embodiment of [Fig.9] of the same invention a third guide insert [150] positioned within slots of a cutting block [112] nearer to a distal surface [20] than a proximal surface [22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of the embodiments of Edwards and construct the third guide insert [52 and 54] to extend nearer to the distal surface than the proximal surface in view of the third guide insert [150]. One would have been motivated to do so in order to prevent a cutting tool guided through the third insert from coming in contact with the polymeric material of the cutting block [¶59, Edwards].
Edwards discloses the limitations of claims 1 and 9, as above, except for disclosing wherein the block has a second slot instead of the guide surface for the second insert to be positioned therein instead of being positioned thereon.
Aker teaches an analogous orthopedic cutting guide apparatus [Abstract, Fig. 95 and ¶443] comprising proximal and distal surfaces [3558 facing towards bone, and an opposite surface facing away from bone], first and second slots [3568 and 3574] configured to guide making anterior and posterior cuts into bone, and chamfered slots between the first and second slots [3570 and 3572].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Edwards and Aker, and construct the block of Edwards having anterior and posterior slots in view of Aker to result in a block having a slot by 30 with insert 34 being positioned therein similar to slot 24 and insert 28. One would have been motivated to substitute a guide slot for a guide surface in order to provide the guide surface with a limiting boundary that prevent undesired movement of a guided cutting tool outside the boundary which may result in causing trauma to surrounding tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775